                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8                       UNITED STATES DISTRICT COURT
                    9
                                           EASTERN DISTRICT OF CALIFORNIA
                10

                11 RICKEY HENRY, an individual, on              Case No. 2:16-CV-00280-JAM-EFB
                   behalf of himself, on behalf of all
                12 person similarly situated,                   ORDER GRANTING STIPULATION
                                                                TO WITHDRAW PLAINTIFF’S
                13                 Plaintiff,                   MOTION FOR CLASS
                                                                CERTIFICATION WITHOUT
                14           v.                                 PREJUDICE PENDING THE
                                                                COURT’S RULINGS ON
                15 CENTRAL FREIGHT LINES, INC., a               DEFENDANT’S MOTION TO STAY
                        corporation; and DOES 1 through 50,     AND PLAINTIFF’S MOTION FOR
                16 inclusive                                    RECONSIDERATION
                17                 Defendant.
                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
16cv280.o.102219.
docx


                                                                            Case No. 2:16-CV-00280-JAM-EFB
                                                              ORDER
                     1        By stipulation and agreement of Plaintiff and Defendant, and for good cause

                     2 shown, the Court hereby orders that Plaintiff’s Motion for Class Certification (ECF

                     3 No. 88) is withdrawn without prejudice to Plaintiff refiling the motion, either with the

                     4 same content or modified content, at a later date, following the Court’s rulings on the

                     5 Motion to Stay (ECF No. 91) and the Motion for Reconsideration (ECF No. 96).

                     6        IT IS SO ORDERED.

                     7
                         Dated: 10/21/2019                                /s/ John A. Mendez
                     8
                                                                      HONORABLE JOHN A. MENDEZ
                     9                                                United States District Court Judge
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
16cv280.o.102219.
docx                28

                                                                  1                Case No. 2:16-CV-00280-JAM-EFB
                                                          [PROPOSED] ORDER
